             Case 7:19-cv-00380-MFU-RSB Document 46 Filed 11/13/20 Page 1 of 8 Pageid#: 632




                                                       UNITED STATES DISTRICT COURT
                                                       WESTERN DISTRICT OF VIRGINIA
                                                            ROANOKE DIVISION

                   NAUTILUS INSURANCE COMPANY,                              )
                   as subrogee of ELECTRO FINISHING,                        )
                   INC.,                                                    )
                                      Plaintiff,                            )
                                                                            )     Civil Action No.: 7:19-cv-380
                   v.                                                       )
                                                                            )
                   APPALACHIAN POWER COMPANY,                               )
                                                                            )
                                      Defendant.                            )


                          REPLY BRIEF IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY
                           JUDGMENT OR, ALTERNATIVELY, TO DISMISS AS A SANCTION FOR
                                            SPOLIATION OF EVIDENCE

                            Appalachian Power Company (“Appalachian”) submits this reply brief in support of its

                   motion for summary judgment or, alternatively, to dismiss this action as a sanction for the

                   intentional spoliation of evidence by the plaintiff, Nautilus Insurance Company (“Nautilus”).

                            I.        PLAINTIFF HAS FAILED TO SHOW THAT THERE IS ANY
                                      MATERIAL FACT GENUINELY IN DISPUTE.

                            Nautilus cannot escape summary judgment through mere conclusory assertions that there

                   are facts in dispute. Rule 56(c) requires Nautilus to specifically identify and address record

                   materials:

                                      (c) Procedures.

                                           (1) Supporting Factual Positions. A party asserting that a fact
                                           cannot be or is genuinely disputed must support the assertion
                                           by:

                                                  (A) citing to particular parts of materials in the record,
WOODS ROGERS PLC                                  including depositions, documents, electronically stored
ATTORNEYS AT LAW
                                                  information, affidavits or declarations, stipulations
                                                  (including those made for purposes of the motion only),
                                                  admissions, interrogatory answers, or other materials; or

                   {2776613-1, 102967-00120-01}
             Case 7:19-cv-00380-MFU-RSB Document 46 Filed 11/13/20 Page 2 of 8 Pageid#: 633




                                                  (B) showing that the materials cited do not establish the
                                                  absence or presence of a genuine dispute, or that an adverse
                                                  party cannot produce admissible evidence to support the
                                                  fact.

                   Here, the brief in opposition simply identifies issues it claims are disputed, without citing or

                   referring to any record materials that would establish a dispute. Indeed, the entire brief in

                   opposition contains only two citations to the record – one for a fact that is not in dispute (but

                   which actually supports Appalachian’s alternative motion to dismiss for spoliation of evidence)

                   and a second for a proposition that is not relevant to any issue in dispute.1

                            “[T]he nonmoving party may not rely on beliefs, conjecture, speculation, or conclusory

                   allegations to defeat a motion for summary judgment.” Fisher v. Securitas Sec. Servs. USA, Inc.,

                   2009 WESTLAW 5868580, at *3 (D.S.C., Dec. 2, 2009), report and recommendation adopted

                   as modified, 2010 WESTLAW 568234 (D.S.C., February 12, 2010) (citing Barber v. Hosp.

                   Corp. of America, 977 F.2d 874-75 (4th Cir. 1992)). The Court should grant Appalachian’s

                   motion for summary judgment based on Nautilus’ inability to cite the Court to record materials

                   containing admissible evidence supporting its conclusory assertions. Cray Communications, Inc.

                   v. Novatel Computer Sys., Inc., 33 F.3d 390, 394 (4th Cir. 1994) (affirming grant of summary

                   judgment where nonmoving party “made no effort to call the court's attention to evidence in the

                   record that [the moving party] had overlooked”), cert. denied, 513 U.S. 1191 (1995).




                   1
                     The brief in opposition cites to the October 26, 2018 letter which plaintiff’s counsel sent to Appalachian – but
                   totally ignores the undisputed fact that Nautilus had allowed the fire scene to be razed two months prior to this letter
                   (in August 2018). Plaintiff’s Brief in Opposition (Dkt. No. 43) at p. 8. That same paragraph cites to the deposition
WOODS ROGERS PLC
                   testimony of the building owner to assert that Appalachian removed the remnant of the service conductor running
ATTORNEYS AT LAW   from where the conductor was melted to the roof of the building back to the service pole. Id. This testimony is
                   plainly stated to be inadmissible hearsay purportedly related to the witness by the fire chief. Deposition of Timothy
                   Litz (previously filed as Dkt. No. 36-3) at p. 25. Moreover, as Appalachian has already shown, this assertion is flatly
                   contradicted by materials already in the record, and it is also wholly irrelevant. See Appalachian’s Reply Brief in
                   Support of Motion to Exclude the Testimony Plaintiff’s Expert John Moore (Dkt. No. 45) at pp. 6-7.


                   {2776613-1, 102967-00120-01}                               2
             Case 7:19-cv-00380-MFU-RSB Document 46 Filed 11/13/20 Page 3 of 8 Pageid#: 634




                              II.      PLAINTIFF POINTS TO NO EVIDENCE THAT COULD
                                       ESTABLISH NEGLIGENCE ON THE PART OF APPALACHIAN.

                              Appalachian’s opening brief explained that even if the testimony of plaintiff’s expert, Mr.

                   Moore, were admissible (which it is not), plaintiff had no admissible evidence of any negligence

                   on the part of Appalachian. Mr. Moore specifically stated that he did not believe that there was

                   any failure in Appalachian’s facilities or equipment and he would not – or could not – opine that

                   there was any defect or deficiency in Appalachian’s facilities or equipment.2 There is likewise no

                   evidence from which a jury could determine that Appalachian had actual or constructive

                   knowledge of any dangerous condition, as Nautilus has not identified any fact witness who

                   claims to have seen Appalachian’s electrical conductor sagging against the metal roof, or who

                   claims to have reported any unusual or hazardous condition to Appalachian at any time prior to

                   the fire and Mr. Moore testified not only that he had no idea how long the electrical conductor

                   was supposedly in contact with the roof of the building prior to the fire, but that no one knows

                   how long it was supposedly sagging against the roof.3 Finally, Appalachian explained why the

                   doctrine of res ipsa loquitur should not apply on the facts of this case. Plaintiff’s brief in

                   opposition does not even address these arguments. It offers no explanation of how Appalachian

                   could conceivably be found to have violated any legal duty, and thereby concedes the issue.

                   Brand v. N. Carolina Dep't of Crime Control & Pub. Safety, 352 F. Supp. 2d 606, 618

                   (M.D.N.C. 2004) (labeling failure to respond as a concession).




WOODS ROGERS PLC
ATTORNEYS AT LAW




                   2
                       Deposition of John Moore (previously filed as Dkt. No. 36-1) at pp. 37-38.
                   3
                       Id. at p. 38.


                   {2776613-1, 102967-00120-01}                               3
             Case 7:19-cv-00380-MFU-RSB Document 46 Filed 11/13/20 Page 4 of 8 Pageid#: 635




                            III.      APPALACHIAN IS ENTITLED TO SUMMARY JUDGMENT
                                      BECAUSE MR. MOORE’S TESTIMONY IS INADMISSIBLE
                                      UNDER FED. R. EVID. 702.

                            Nautilus admits that its case on causation rests entirely on the testimony of its expert, Mr.

                   Moore.4 Appalachian has explained in its brief in support of its motion to exclude Mr. Moore

                   why that testimony is inadmissible under Rule 702 of the Federal Rules of Evidence5 and it has

                   explained in its reply brief in support of that motion how Nautilus wholly failed to address the

                   numerous deficiencies in Mr. Moore’s investigation and methodology – most glaringly, the fact

                   that no evidence supports Mr. Moore’s foundational assumption that Appalachian’s electrical

                   conductor was in contact with the metal roof of the building prior to the fire, and that the existing

                   evidence in fact contradicts this assumption.6 Appalachian incorporates all of the arguments and

                   authorities from its reply brief in support of its Motion to Exclude Mr. Moore’s testimony into

                   this brief.

                            IV.       NAUTILUS IS GUILTY OF INTENTIONAL SPOLIATION OF
                                      EVIDENCE BY PERMITTING THE FIRE SCENE TO BE RAZED
                                      SOME TWO MONTHS BEFORE PROVIDING ANY NOTICE TO
                                      APPALACHIAN, THEREBY DEPRIVING APPALACHIAN OF
                                      ANY OPPORTUNITY TO CONDUCT ITS OWN
                                      INVESTIGATION. THIS INTENTIONAL SPOLIATION OF
                                      EVIDENCE SHOULD RESULT IN DISMISSAL OF ALL OF
                                      PLAINTIFF’S CLAIMS.

                            In its brief in opposition, Nautilus wholly ignores the undisputed timeline established by

                   the record.

                                  The fire occurred on June 3, 2018, at approximately 3:29 p.m.;7




                   4
WOODS ROGERS PLC
                     Plaintiff’s Brief in Opposition (Dkt. No. 43) at p. 3 (“Plaintiff bases its assertions [that material facts are in dispute]
ATTORNEYS AT LAW   on the findings of its Origin and Cause expert, John Moore.”)
                   5
                     Dkt. No. 45.
                   6
                     Appalachian’s Reply Brief in Support of Motion to Exclude the Testimony of Plaintiff’s Expert John Moore (Dkt.
                   No. 45) at pp. 5.
                   7
                     Moore Written Report at p. 2 (Dkt. No. 36-2 at p. 3.)


                   {2776613-1, 102967-00120-01}                                 4
             Case 7:19-cv-00380-MFU-RSB Document 46 Filed 11/13/20 Page 5 of 8 Pageid#: 636




                                Mr. Moore conducted his investigation on behalf of Nautilus on June 8, 2018;8

                                According to Mr. Moore, at the conclusion of his investigation he had a telephone
                                 conversation with Barry Vice of Nautilus, in which he told Mr. Vice that the fire
                                 scene and evidence needed to be preserved so that Appalachian could conduct its own
                                 investigation;9

                                Approximately one month later, in July 2018, Mr. Vice instructed Mr. Moore to close
                                 his file;10

                                Around this same time, Nautilus told the building owner that he could go ahead and
                                 demolish the building;11

                                The fire scene was then razed in or around August of 2018;12

                                Some two months later, on October 26, 2018, Nautilus sent a letter to Appalachian
                                 advising it – for the first time – that Nautilus was claiming that Appalachian’s
                                 facilities and equipment were somehow involved in causing the fire;13

                                This notice letter was sent by certified mail and demanded a response by November
                                 10, 2018 – although, curiously, the letter did not make any mention of a scene
                                 inspection nor did it invite Appalachian to inspect the fire scene,14 presumably
                                 because the scene had already been destroyed two months prior.

                            Nautilus makes a conclusory assertion that it “disagrees with [Appalachian’s] assertion

                   regarding the timeline of events,”15 but it does not direct the Court to any record materials or

                   evidence that contradict the timeline set out above. The demolition of the building in or around

                   August 2018 is undisputed based on Mr. Litz’s testimony as Nautilus has not come forward with

                   any evidence that would suggest a different date.

                            Nautilus also cannot avoid the effect of its intentional spoliation of evidence by

                   suggesting – without evidence – that Appalachian somehow “should have known” that it would


                   8
                     Deposition of John Moore (previously filed as Dkt. No. 36-1) at p. 59.
                   9
                     Id.
                   10
                      Id. at pp. 92-93.
                   11
WOODS ROGERS PLC
                      Deposition of Timothy Litz (previously filed as Dkt. No. 36-3) at pp. 29-30.
                   12
ATTORNEYS AT LAW      Id.
                   13
                      Plaintiff’s Brief in Opposition (Dkt. No. 43) at p. 8 & Exhibit A to Plaintiff’s Brief in Opposition to Defendant’s
                   Motion to Exclude the Testimony of Plaintiff’s Expert John Moore (Dkt. No. 42-1.).
                   14
                      See Dkt. No. 42-1.
                   15
                      Plaintiff’s Brief in Opposition (Dkt. No. 43) at p. 8.


                   {2776613-1, 102967-00120-01}                               5
             Case 7:19-cv-00380-MFU-RSB Document 46 Filed 11/13/20 Page 6 of 8 Pageid#: 637




                   be sued and therefore should have conducted its own investigation.16 Nautilus cannot point to a

                   single fact that would have put Appalachian on notice of a potential claim against it at any time

                   prior to the date Appalachian received the October 26, 2018 letter from plaintiff’s counsel.

                   Nautilus in effect is suggesting that any time Appalachian receives a call to terminate electrical

                   service at a fire scene then it is somehow magically on notice that a claim might be asserted

                   against it (and, presumably, must therefore immediately hire a fire cause and origin expert and

                   conduct its own investigation). There is no support whatsoever for this imagined “notice in the

                   air” theory suggested by Nautilus.

                            By contrast, Nautilus was contemplating litigation from the earliest days. It had a cause

                   and origin expert on site within five days of the fire, and the consultant specifically told Nautilus

                   on that date that it needed to preserve the fire scene and evidence so that Appalachian could

                   conduct its own investigation. But instead of notifying Appalachian, Nautilus instructed Mr.

                   Moore to close his file; paid its insured; and permitted the fire scene to be razed. Only some two

                   months later did Nautilus finally get around to sending a notice letter to Appalachian. By then,

                   based on the undisputed record, the evidence had been destroyed.

                            Significantly, Nautilus does not take issue with any of the assertions by Appalachian’s

                   expert, Neil Daugherty, about the effect of the spoliation, nor has it addressed any of

                   Appalachian’s arguments about the effects of the spoliation.17 It instead alternates between

                   arguing in one breath that it was not guilty of spoliation (by simply ignoring the undisputed

                   testimony from the building owner that the fire scene was razed in August 2018) and then

                   arguing in the next breath that its spoliation should somehow be excused based on Appalachian’s

WOODS ROGERS PLC
                   16
ATTORNEYS AT LAW     See id.
                   17
                     Incredibly, Nautilus asserts that the Court ought to deny summary judgment because Appalachian “has not been
                   able to show any alternate cause of the fire” (Plaintiff’s Brief in Opposition [Dkt. No. 43] at p. 5) – simply ignoring
                   the fact that its own intentional spoliation of evidence is what deprived Appalachian of any ability to do so. This
                   argument demonstrates why dismissal is the only appropriate sanction.


                   {2776613-1, 102967-00120-01}                               6
             Case 7:19-cv-00380-MFU-RSB Document 46 Filed 11/13/20 Page 7 of 8 Pageid#: 638




                   supposed failure to preserve the remnant of the service conductor (a remnant it never asked

                   Appalachian to preserve; that was in fact photographed at the scene in December 2018; and that

                   is wholly irrelevant to the case).18 By failing to argue that any lesser sanction could remedy the

                   prejudice, Nautilus has effectively conceded that dismissal is the only appropriate remedy for its

                   spoliation.

                            V.        THE “CERTIFICATION” FROM PLAINTIFF’S COUNSEL
                                      SUBMITTED IN OPPOSITION TO THE MOTION SHOULD BE
                                      DISREGARDED.

                            As it did in opposing Appalachian’s motion to exclude Mr. Moore’s testimony, Nautilus

                   has included with its brief in opposition to this motion a “Certification” from plaintiff’s counsel

                   purporting to swear to various “facts.” This “Certification” is wholly improper, both because

                   plaintiff’s counsel was never identified as a witness with discoverable knowledge and because

                   plaintiff’s counsel has no personal knowledge of any of the purported “facts” relating to the fire

                   and/or the cause of the fire. The Court should therefore disregard this purported “Certification.”

                   Fed. R. Civ. P. 56(c)(4) (“An affidavit or declaration used to support or oppose a motion must be

                   made on personal knowledge, set out facts that would be admissible in evidence, and show that

                   the affiant or declarant is competent to testify on the matters stated.”); Kelly v. Eli Lilly & Co.,

                   517 F. Supp.2d 99, 104 (D.D.C. 2007) (“[A]ffidavits provided by attorneys not made on personal

                   knowledge are not considered during the granting of summary judgment.”). Nautilus cannot

                   avoid summary judgment by dressing up its mere allegations and having its counsel – who lacks

                   any personal knowledge – swear to them as purported facts.



WOODS ROGERS PLC
ATTORNEYS AT LAW


                   18
                     It is notable that since first advancing this debunked argument regarding the remnants of the service conductor
                   almost a year ago, Nautilus has never been able to articulate why it supposedly needed to examine or test the
                   remnant or what conceivable relevance it could have to the case.


                   {2776613-1, 102967-00120-01}                             7
             Case 7:19-cv-00380-MFU-RSB Document 46 Filed 11/13/20 Page 8 of 8 Pageid#: 639




                                                              CONCLUSION

                            For all of the foregoing reasons, the Court should grant summary judgment to

                   Appalachian or, alternatively, it should dismiss all of plaintiff’s claims with prejudice as a

                   sanction for Nautilus’ intentional spoliation of evidence.

                                                                  Respectfully submitted,

                                                                  APPALACHIAN POWER COMPANY

                                                                        /s/ Mark D. Loftis
                                                                  By_______________________________________
                                                                                   Of Counsel
                   Mark D. Loftis (VSB No. 30285)
                   WOODS ROGERS PLC
                   P.O. Box 14125
                   10 South Jefferson Street, Suite 1400
                   Roanoke, Virginia 24038-4125
                   Telephone: (540) 983-7600
                   Facsimile: Main (540) 983-7711 Direct (540) 322-3749
                   loftis@woodsrogers.com

                       Counsel for Defendant



                                                     CERTIFICATE OF SERVICE

                            I hereby certify that on this 13th day of November, 2020, a copy of the foregoing was

                   filed electronically with the Clerk of Court using the CM/ECF system, which will send

                   notification of such filing to all counsel of record.

                                                                      /s/ Mark D. Loftis
                                                          _____________________________________________




WOODS ROGERS PLC
ATTORNEYS AT LAW




                   {2776613-1, 102967-00120-01}                       8
